Title: To George Washington from George Rogers Clark, 20 May 1781
From: Clark, George Rogers
To: Washington, George


                        
                            Sir
                            Fort Pitt 20th May 1781
                        
                        Reduced to the necessity of taking Every step to carry my point the Ensuing campagn, I hope your Excellency
                            will Excuse me in taking the liberty of troubling you with this Request, The Invasion in Virga put it out of the power of
                            the governor to furnish me with the number of men proposd for the Enterprise to the west but informd me he had obtaind
                            leave of the Baron Stuben and agreeable to your letters for Colo. John Gibson and Regiment together with Hieths
                                Heth’s company to Join my forces, an addition he suposd of more worth than the malitia we were
                            disapointed of, On consulting Colo. Broadhead he could not Conceive that he was at liberty to Suffer them to go as your
                            Instruction was pointed Respecting the troops & Stores to be furnished by him, From your Excellencies letters to
                            Colo. Broadhead I conceivd him to be at liberty to furnish what men he pleasd, convinc’d he did not think as I do or
                            otherways he would have had no objections, as he apeard to wish to give the Enterprise every aid in his power—The hopes
                            of obtaining a grant of those troops has Enducd me to address your Excellency myself as it is too late to consult Governor
                            Jefferson farther on the Subject, Wishing to set out on the Expidition Early in June as our Stores of provisions are
                            nearly compleat, If our force should be Equal to the task proposd I cant Conceive that this post with a very small
                            garrisson Even of malitia will be in any danger as it is attach’d to a popular country and during our time in the Enemies
                            McIntosh and weelin will be useless or might also be garrissoned by small parties of malitia, Those I
                            know to be your Excellencies Ideas, If you should approve of the troops in this department Joining our forces tho they are
                            few the acquisition may be attended with great & good consequences as two Hundred only might turn the Scale in our favour,
                            The advantages that must derive to the State from our proving successfull is of Such Importence that I think deservd a
                            greater preparation to Ensure it, But I have not yet lost Sight of Dutroit, nothing seem to threaten us but the want of
                            men, But Even should we be able to cut our way thro the Indians and find they have Receivd no Reenforcements at Dutroit we
                            may probably have the assurance to attack it though our force may be much less than proposd which was two thousand as
                            defeating the Indians with inconsiderable loss on our side would almost Ensure us Success, Should this be the case a
                            valuable piece with them will probably Ensue. But on the contrary shoud we fall through in our present plans and no
                            Expedition takes place it is to be feard that the consequences will be fatal to the whole frontiers as Every Exertion will
                            be made by the brittish party to Harrass them as much as possible and disable them from giving any succours to our Eastern
                            or Southern forces, The Indian war is now more general than Ever, any attempts to appease them Except by the Sword will be
                            fruitless, Capt. Randolph waits on your Excellency for an answer to this letter which I flatter myself you will honour me
                            with Immediatly, Colo. Gibson who Commands in the absence of Colo. Broadhead will keep the troops ready to move at an
                            hours warning conducting myself as though this Request was granted—Impatiently waiting for the happy order. It is with
                            gratitude I thank your Excellency for the honour you have done me in your Several letters, The greatest Earthly happiness
                            I could possibly Enjoy would be to conduct myself with such propriety as to be Instilled to your Esteem. I have the Honr to
                            be Your Excellencies most Devoted & Humble Servt
                        
                            G.R. Clark B.G.

                        
                    